The prior action is being vacated.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 12/23/2021:
Claims 1-9 and 11-17 have been examined.
Claim 10 has been canceled by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Response to Amendment
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “display scale of map information” and “display angle of map information” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
1.1	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified 

Specification
1.	The disclosure is objected to because of the following informalities: the specification, at least as published, in fig. 2, Para [0029, 0031], specifies the limitation/feature “display angle 8,” which appears to be an angle under which the specified virtual camera 13 is set in relation to the road surface 7, NOT display angle that would be displayed or presented on the screen, which renders the specification to be objected to. Clarification/appropriate correction is required.


Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-17 from the previous Office Action.
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.1	Claims 1-9 and 11-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.1.1	Claims 1, 5-6, 11 and 17 recite the limitations/features “display scale [of map information]” and “display angle [of map information]” that is unclear what they are, which renders the claims indefinite. 
In regards to the claimed/specified “display scale of map information,” it is unclear whether the claimed/specified “display scale of map information” is actual, well-known in the art, “representative text/ratio scale (i.e., 1:2500),” OR “stated scale (i.e., 1cm=25m),” OR “inset map/locator map (i.e., an extent 
In regards to the claimed/specified “display angle of map information,” it is unclear whether the claimed/specified “display angle of map information” is actual, well-known in the art, “a map tilt” that allows a displayed map to have a tilt or side view and a button to rotate the map when zoom in closer,” OR “configured camera viewing angle displayed on map,” OR “numerical value of absolute coordinates/rotation angle of camera displayed on map/viewing sector,” OR a representation of a map under different angle(s) on a screen OR what, which renders the claims indefinite. Clarification is required.  
The specification, as originally filed or as published, does not provide any evidence/description/explanation about what the claimed/specified “display scale of map information” or “display angle of map information” are, or would be, which renders the claims indefinite. Clarification is required.  
Although, the specification, at least as published, states, particularly in Para [0008], that “… display scale is understood to be an enlargement factor or zoom factor for the street map depicted on the display device, wherein the depicted map information is reduced in size with a smaller enlargement factor, and enlarged with a larger enlargement factor,” it is also unclear whether the specified “enlargement factor or zoom factor”  is to be displayed, and if yes, than how, or in which format, which renders the claims indefinite. Clarification is required. 
In addition to the above, the specification, at least as published, only presents, in numerous paragraphs, and particularly in fig. 2, Para [0029-0031], a virtual camera 13 that can be moved on a defined virtual visualization path 9; a change in the display scale dependent on a display angle 8 of the virtual camera 13 in relation to the road surface 7, as virtual visualization path 9 corresponds to an exponential function, which is depicted by a moving animation on the display device 4, and is therefore not realistic, BUT, HOWEVER, the specification, as originally filed or as published, is silent about what the claimed/specified “display scale of map information” or “display angle of map information” are, or would be, which renders the claims indefinite. Clarification is required. 

For the purpose of this examination, the claimed/specified “display scale [of map information]” or “display angle [of map information],” in claims 1, 5-6, 11 and 17, are not given a patentable weigh, and are withdrawn from consideration. Therefore, the corresponding limitations/features in claims 1, 5-6, 11 and 17 will be interpreted as the following:
in claims 1 and 17 – “… changing, by the control device in response to receiving by the operating device the operating actuation, a display of size and angle of a street map view in relation to a road surface between a first perspective and a second perspective; and 
adjusting, by the control device, the display of size and angle of the street map view continuously between the first perspective and the second perspective…”; 
in claim 5 – “… adjusting, by the operating device, the display of size and angle of the street map view and a size of the vehicle graphic object on the display device depending on the speed of the vehicle;”
in claim 6 – “… adjusting the display of size and angle of the street map view automatically depending on a driving situation;”
in claim 11 – “… adjust a display of size and angle of a street map view on the display device between a first perspective and a second perspective 
adjust a display of size and angle of the street map view on the display device in relation to a road surface between the first perspective and the second perspective in response to the operating device receiving the operating actuation; and 
adjust the display of size and angle of the street map view continuously on a predefined virtual visualization path between the first perspective and the second perspective.”
2.1.2	Claims 2-9 and 12-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
	
Claim Rejections - 35 USC § 101
1.	Applicant’s amendments have overcome the 101 rejections to claim 17 from the previous Office Action.
	

Allowable Subject Matter
1.	Claims 1, 11 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
2.	Claims 2-9 and 12-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
1.	Applicant’s arguments with respect to claims 1-9 and 11-17 have been considered but are moot in view of the new ground(s) of rejection.  

	
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662